DETAILED ACTION
This office action is in response to the reply filed on 11/03/2020.
Claims 1-20 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed. Claims 1 and 10 recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “each of the plurality of physical processor cores being configurable at runtime to execute and commit a program independently of the other respective physical processor cores; a thread scheduler configured to schedule a thread of the program for execution” and “wherein the at least one system register stores the data written by the control unit indicating a number and placement of the plurality of the at least two of the plurality physical processor cores forming the logical processor, wherein the logical processor executes the scheduled thread.” The closest prior art does not disclose executing a program independently on each physical processor core while also executing a thread contained within the program using a logical processor constructed from the same physical cores. Claim 16 recites the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “responsive to the configuring the at least one system register, composing a recomposed logical processor using at least two of the plurality of processor cores, based on the at least one system register”. The closest prior art does not disclose that the logical processor is recomposed (i.e. that it has been composed previously). The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183